NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2065-17T1

ANATOLIY KHUSID,

           Plaintiff-Appellant,

v.

GARY WILKIN,

     Defendant-Respondent.
_____________________________

                    Submitted September 13, 2018 – Decided January 31, 2019

                    Before Judges Hoffman and Suter.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Somerset County, Docket No. SC-000538-17.

                    Anatoliy Khusid, appellant pro se.

                    Stark & Stark, attorneys for respondent (A. Christopher
                    Florio, of counsel and on the brief; Bianca A. Roberto,
                    on the brief).

PER CURIAM

           Anatoliy Khusid appeals the December 18, 2017 Order of Disposition

entered in favor of defendant Gary Wilkin after a bench trial in the Special Civil
Part, Small Claims section, which dismissed his complaint for breach of contract

requesting $3000 to repair parking spaces at his residence. We affirm.

      Plaintiff owns a single family attached duplex in the LongMeadow

Neighborhood (LongMeadow) in Bedminster. LongMeadow is governed by the

LongMeadow Neighborhood Association, Inc. (Association).          Its Board of

Trustees contracted with Wilkin Management Group, Inc. (WMG) to provide

the Association with property management services for commonly held property

within LongMeadow. WMG is the "sole and exclusive property manager" for

the Association. Gary Wilkin is WMG's President.

      On November 7, 2016, plaintiff sent an email to Richard Mattalian,

property manager for WMG, regarding "pavement repair[]."                 Plaintiff

complained his parking places had "a lot of cracks and holes (up to [three

inches]) along the [adjoining] road, [with] weeds growing [through] asphalt."

Plaintiff asked for repairs, contending the Association was responsible for

maintaining these parking spaces. Mattalian responded that "parking bays" are

"[d]eeded to the unit owner's property/lot" and that their "maintenance and

repair . . . is [the] unit owner['s] responsibility." Plaintiff emailed WMG Vice

President Brian Weaver, for clarification because plaintiff contended "[p]arking




                                                                          A-2065-17T1
                                       2
lots" were "common elements" for which the Association was responsible. He

attached part of the Public Offering Statement (POS) that stated:

            [t]he common property owned by the LongMeadow
            Association consisted of the non-collector roads and
            any localized recreation fields or facilities, if any,
            which may be provided or established. The common
            elements to be maintained by the LongMeadow
            Association include the front yard, the side yard from
            the front of the building to midpoint of the side wall of
            the building, retaining walls, sleep slopes especially
            where retaining walls exist, the sidewalk (if any) and
            curbs along non-collector roads and all parking
            areas/spaces. (The LongMeadow Association will
            remove any snow accumulation on sidewalks on non-
            collector roads and on all parking areas/spaces.) Each
            duplex owner will be responsible for maintenance and
            repair of the building exterior, roof, front stoop, porch,
            patio, fences around garden area (if any), side yard from
            the rear of the building to the midpoint of the side wall
            of the building, backyard, the pathway from the front
            door to the curb or sidewalk (including the removal of
            any snow accumulation on said pathway), and the fence
            (if any) that generally runs along the side-yard
            boundary line. The LongMeadow Association will
            provide and pay for trash removal services and will
            insure the building exteriors and roofs. Each duplex lot
            will contain two parking spaces.

            [(Emphasis added).]




                                                                         A-2065-17T1
                                        3
Mattalian responded that the Association's Master Deed 1 differentiated

"[p]arking [a]reas" from "[d]riveways." He explained that parking areas are

located "in the cul-de-sacs and on LongMeadow Road."                Driveways are

"[p]arking [b]ays," referred to as "separate [i]mprovements." The Declaration

did not include "[d]riveways" as common elements, according to Mattalian.

Instead, they were "denoted on the unit owner's [d]eed," making maintenance

and repair the unit owner's responsibility. Portions of the Declaration were

attached, which defined the terms "improvement" and "site plan" as, among

other things, "driveways, parking spaces . . . ." Plaintiff asked Mattalian to raise

the issue with the Board, reiterating the Association was responsible for parking

area maintenance.      Mattalian advised that "[d]riveways" were not common

areas.

         In March 2017, plaintiff renewed the issue with Mattalian, asking if he

could be reimbursed for parking lot repairs. Mattalian responded that "parking

areas/spaces" were not "[p]arking [b]ays/[d]riveways," and that the latter were

deeded to the unit.      Mattalian offered to give the Board any supporting

documentation plaintiff had of his position.



1
  His reference was to the Association's Declaration of Covenants, Conditions
and Restrictions (Declaration) and not the Master Deed.
                                                                            A-2065-17T1
                                         4
      In October 2017, plaintiff filed a complaint in the Special Civil Part, Small

Claims section against "Gary Wilkin as owner of Wilkin Management Group,"

demanding judgment for $3000 because WMG "failed to comply with the

written contract" and this failure to make repairs led to property damage. He

attached a lengthy explanation of his position, relying for support on portions of

the POS and the contract between WMG and the Association.

      Under the Declaration,2 common property is maintained by the

Association. Each duplex (lot) contains two parking spaces. The Association

is responsible "to repair, restore, and maintain in good condition some but not

all of the [c]ommon [e]lements." This included "parking spaces/areas."

      The contract between the Association and WMG stated that the governing

documents of the Association were controlling. Plaintiff also attached a copy

of a survey that delineated an "asphalt parking area." It did not use the term

parking bays or driveways.

      In the December 2017 bench trial, the court stated that although Wilkin

had been named as a defendant, the case was going to "proceed against the

company." Plaintiff did not object to adding WMG but he was unwilling to


2
   The record is not clear whether the trial court had a copy of the entire
Declaration. Plaintiff has included a copy in his appendix that appears to be a
recorded document.
                                                                           A-2065-17T1
                                        5
include the Association as a defendant.       Plaintiff's request to amend his

complaint to add claims for fraud and tort was denied.

      Plaintiff claimed the Declaration required WMG to repair his parking

spaces because the Association was responsible for these areas. He submitted

three repair estimates. The court would not consider plaintiff's testimony that

water freezing could negatively affect cracks in asphalt because he did not have

an expert. Plaintiff argued the governing documents for the Association did not

use the term parking bays.

      Mattalian testified that unit owners own their lots in fee simple, meaning

that "[t]he homeowner owns the lot and its improvements." The Association

had maintenance responsibilities that include "maintain[ing] the yard, cut[ting]

the grass, trim[ming] hedges, trim[ming] trees." Citing the Declaration, the term

"improvement" was defined as including "driveways, parking areas." The term

"lot" was defined as including "any improved or unimproved plot of land

designated upon any recorded final subdivision map or a plot of any part of the

property, with the exception of the common property, together with any building

improvements, and common elements contained therein." Mattalian testified the

Association had not done any repairs to anyone's driveway and it had no reserves

set aside for driveways.     He acknowledged the predecessor management


                                                                         A-2065-17T1
                                       6
company may have made repairs to parking spaces or driveways as a "courtesy."

He interpreted the area plaintiff was referencing as a "driveway" because it is

within the "boundaries of the lot." He could not answer why the Declaration

entitled unit owners to "two parking spaces" rather than "driveways" other than

to say it's "decades old."

      The court dismissed plaintiff's complaint based on the undisputed

testimony that the parking spaces were on plaintiff's property. The court stated

this was not a complaint against the Association seeking to have it make the

repair "which would have been the appropriate . . . way of proceeding in this

matter, but, rather, it [was] a claim by a fee simple homeowner against the

management group of the Association for money damages" to make repairs "on

his own property." The court held it was not WMG's responsibility to make the

repairs and then added that it also was not the "requirement" of the Association

because the area was on plaintiff's property.

      On appeal, plaintiff contends the trial court erred by dismissing his

complaint because repair of the parking spaces is the responsibility of the

Association.

      We afford a deferential standard of review to the factual findings of the

trial court on appeal from a bench trial. Rova Farms Resort, Inc. v. Inv'rs Ins.


                                                                        A-2065-17T1
                                        7
Co., 65 N.J. 474, 483-84 (1974). These findings will not be disturbed unless

they are "so manifestly unsupported by or inconsistent with the competent,

relevant and reasonably credible evidence as to offend the interests of justice

. . . ." Id. at 484 (quoting Fagliarone v. Twp. of N. Bergen, 78 N.J. Super. 154,

155 (App. Div. 1963)).        However, our review of a trial court's legal

determinations is plenary. D'Agostino v. Maldonado, 216 N.J. 168, 182 (2013)

(citing Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378

(1995)).

      Our decision is a narrow one. Plaintiff sued Wilkin for breach of contract.

To establish its breach of contract claim, plaintiff was required to prove:

            first, that "[t]he parties entered into a contract
            containing certain terms"; second, that "[plaintiff] did
            what the contract required [it] to do"; third, that
            "[defendants] did not do what the contract required
            [them] to do[,]" defined as a "breach of the contract";
            and fourth, that "[defendants'] breach, or failure to do
            what the contract required, caused a loss to [plaintiff]."

            [Globe Motor Co. v. Igdalev, 225 N.J. 469, 482 (2016)
            (quoting Model Jury Charge (Civil), 4.10A, "The
            Contract Claim-Generally" (May 1998)).]

No one disputed that there was no written or oral contract between plaintiff and

defendant or that plaintiff paid defendant any monies. As such, plaintiff could

not establish there was a contract with defendant or any breach.


                                                                          A-2065-17T1
                                        8
      The trial court immediately recognized plaintiff may have intended to sue

WMG because the complaint named Wilkin as owner of WMG. The court

amended plaintiff's claim, sua sponte, to include WMG. Rule 4:29-1(b) permits

a court "on its own motion" to "order the joinder of any person subject to service

of process whose existence was disclosed . . . by any other means who may be

liable to any party on the basis of the same transactional facts." There was no

error in amending the complaint under Rule 4:29-1(b) to include WMG.

      That said, however, we affirm the judgment that dismissed plaintiff's

claim against WMG. The Association had a contract with WMG, not plaintiff.

Plaintiff declined the court's offer to include the Association as a defendant. The

case proceeded without the Association as a party. We are satisfied the court

properly dismissed the breach of contract case against WMG because plaintiff

had no contract with WMG.

      The court denied plaintiff's motion to amend the complaint against WMG

to include claims for fraud and tort. Plaintiff made no proffer to support his

fraud claim nor did he allege what duty WMG owed him that was breached. To

amend the complaint as requested by plaintiff would have been futile against

these parties, and the court was correct to reject plaintiff's motion. See R. 4:9-

1.


                                                                           A-2065-17T1
                                        9
      At the end of the case, the trial court pronounced that the Association was

not responsible for the repairs to the parking areas. This was dictum that is not

binding on plaintiff. "Dictum is a statement by a judge 'not necessary to the

decision then being made[,]' and 'as such it is entitled to due consideration but

does not invoke the principle of stare decisis.'" Brandler v. Melillo, 443 N.J.

Super. 203, 210 (App. Div. 2015) (quoting Jamouneau v. Div. of Tax Appeals,

2 N.J. 325, 332 (1949)). "[P]ortions of an opinion that are dicta are not binding."

Ibid. (citing Nat'l Mortg. Co. v. Syriague, 293 N.J. Super. 547, 544 (Ch. Div.

1994)). That this was dictum is clear; the Association was not a party to this

action. Also, although the parking areas may have been within plaintiff's "lot ,"

the trial court never resolved if they were "common property" or "common

elements." Those definitions appear to include other portions of plaintiff's "lot,"

such as the "front yard, the side yard from the front of the building to midpoint

of the sidewall . . . ." Plaintiff included a deed and surveys in his appendix that

likely were not before the trial court but could have relevance on this issue.

There was no testimony about these documents. Given the state of this record

and the absence of the Association as a party, we consider the court's statement

about the Association as non-binding.




                                                                           A-2065-17T1
                                        10
      After carefully reviewing the record and the applicable legal principles,

we conclude that plaintiff's further arguments are without sufficient merit to

warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                       A-2065-17T1
                                     11